
	
		II
		111th CONGRESS
		1st Session
		S. 2061
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary duty suspension on
		  certain rayon staple fibers.
	
	
		1.Suspension of duty on certain rayon staple
			 fibers
			(a)In generalHeading 9902.23.33 of the Harmonized Tariff
			 Schedule of the United States (relating to certain staple fibers of viscose
			 rayon, not carded, combed, or otherwise processed for spinning, measuring 1.67
			 to 16.67 decitex and having a fiber length each measuring 20 mm or more but not
			 over 150 mm (provided for in subheading 5504.10.00)) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
